Citation Nr: 1110837	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-27 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from July 1974 to February 1994.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Veteran is claiming service connection for diabetes mellitus.  In support of his claim he asserts that while on active duty his glucose levels were often tested to insure that he could remain on flying status.  The Veteran's representative has pointed out that the service treatment records (STRs) document elevated glucose levels while the Veteran was on active duty, and that the Veteran underwent a two hour postprandial test and a glucose tolerance test while on active duty.  The representative requests that the case be remanded for a VA examination that includes an opinion regarding whether these elevated records represent the onset of diabetes. 

The Veteran was examined by VA in May 2007 at which time he reported that he had had elevated glucose levels while on active duty.  The examiner did not render an opinion regarding whether it was likely that the elevated glucose levels in service marked the onset of the diabetes, which was first diagnosed of record in 2001.  

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the May 2007 provides competent evidence of a current disability of diabetes mellitus; the elevated glucose levels in service provide evidence establishing that an event or disease in service; the Veteran's assertion that his current diabetes had its onset in service is some indication that the disability or persistent or recurrent symptoms of a disability may be associated with service; but there is insufficient competent medical (opinion) evidence on file for the VA to make a decision on the claim.  For these reasons, this case is remanded for a VA examination with medical nexus opinion on the question of whether the Veteran's currently diagnosed diabetes mellitus is related to service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran to undergo a VA examination to ascertain the current nature and extent of his diabetes mellitus.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent of more) that the elevated glucose levels shown while the Veteran was on active duty represent the onset of diabetes mellitus.  The relevant documents in the claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  Thereafter, the RO/AMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  The Veteran and representative should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals
	
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

